IN THE UNITED STATES DISTRICT COURT eae —
FOR THE DISTRICT OF MARYLAND pect CEN

TIMOTHY D SHEPPARD * BEC 1 1 2049
Plaintiff * CLERC DIBTRIET COURT
EXSTRIGT CF MARYLAND
ay

Vv * Civil Action No. RDB-19-255
LT. HANCE PEPPER, *
ASSISTANT WARDEN WALTER WEST,

*
Defendants

OK
MEMORANDUM OPINION

 

Self-represented Plaintiff Timothy D. Sheppard alleges in his Complaint filed pursuant to
42 U.S.C. §1983 that he was unlawfully removed from his prison job and his seourity
classification! was changed. Defendants, Lt. Hance Pepper and Assistant Warden Walter West
filed a Motion to Dismiss or for Summary Judgment in Response to the Complaint with verified
exhibits. ECF 10, ECF 10-1, ECF 10-2. Sheppard filed a motion titled “Motion Requesting the
Denial of the Defendants’ Motion for Summary Judgment.” ECF 14. Defendants filed a Response
to Sheppard’s motion. ECF 15. After reviewing the submissions, this Court determines no hearing
is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated below, Defendants’
Motion is GRANTED. Plaintiff's Motion is DENIED.

BACKGROUND

In his Complaint, Sheppard claims his rights under the Fifth, Sixth, Eighth, and Fourteenth
Amendment were violated when he was reclassified and lost his prison job before he was charged
with prison rule violations. As redress he seeks $25,000 in damages, return to his prison job, back

pay, award of any lost diminution credits, and an order to change “the process that you can’t be

 

' Sheppard does not explain the change allegedly made to his security classification.

DEPUTY
reclassified unti] convicted of a ticket and not before.” ECF 1 at 4. Notably, Sheppard does not
allege, nor are there facts in the record to show that Pepper was involved in the loss of Sheppard’s
prison job or reclassification.

The only facts Sheppard alleges against Pepper concern his investigation and issuance of
the Notice of Rule Violation and are summarized as follows. On June 21, 2018, Sheppard, who is
incarcerated at Eastern Correction Institution (“ECI’), failed to report for his job at Maryland
Correctional Enterprises (“MCE”). On that day a total of twenty-four inmates assigned to ECI’s
West MCE workshop did not report for work. ECF 10-2 at 2. Pepper investigated the absences.
Sheppard claims Pepper was acting on a “direct order” from Assistant Warden West. ECF 1 at 4.
Pepper interviewed all twenty-four inmates and they provided written statements. /d. at 9-32.
Based on this information, Pepper concluded the inmates had orchestrated a planned work
stoppage in response to a change in the recreation schedule. Jd. at 2.?

Specifically, Pepper concluded that twenty-three of the twenty-four inmates did not
provide a valid reason to take off from work on June 21,2018. /d at 29-32. Ten inmates, including
Sheppard, stated they missed work because they were sick. Pepper found none of the ten had
submitted a sick call slip. Jd. at 4, 7, 8. Thirteen inmates missed work to make phone calls, for
recreation time, or because they get three unexcused absences each month. /d. One inmate took
off from work to celebrate the summer solstice, a religious holiday for Native Americans. /d.

Dan McGarity, plant manager of MCE West, states that “in 28 years I have never known
that many inmates taking off sick on the same day. Before the end of the day we had heard that it
was thought to be a protest, some even admitted it. ECF 10-2 at 4, 5. Only one inmate, Patrick

O’Neill, received permission to take off time; he wanted to call to his lawyer. /d. Inmate Knight

 

? Sheppard initially sought to file a class action. ECF 1 at 4. This Court informed Sheppard that he may assert his
own claims, but may not assert claims on behalf of other inmates. ECF 3.

2
stated he took off because his recreation was taken away and MCE workers want to stand together
for their recreation time. /d. at 10. Inmate Eric Jones admitted that he chose not to go to work
because he wanted the opportunity to speak up and represent the MCE workers. /d. at 11.

Sheppard did not report for work because he had a headache which he blamed on his high
blood pressure. /d. at 17,51. Sheppard later took his medication and the pressure was “okay” but
“not up to par.” fd. It was noted that Sheppard was one of several inmates seen in the recreation
yard after he said he was sick. /d. at 6.

On July 8, 2018, Pepper issued a Notice of Rule Violation to Sheppard for violating Rule
402(c) (absence from or late reporting to an assigned location without authorization) and Rule
403(a) (providing false information). ECF 10-2 at 40, 47-48. Sheppard pleaded not guilty to both
charges at his August 6, 2018 disciplinary hearing. He denied participating in the planned work
stoppage and asserted that he had in fact filed a sick call slip on June 21, 2018, to be seen for
hypertension. Sheppard introduced into evidence a copy of his sick call slip dated June 21, 2018.
Id. at 41, 42, 43, 46. Sheppard asserted “Michelle” had picked up his sick call slip.? Officer
Muncie, the institutional representative, stated sick call slips are gathered daily and date stamped
when received. Hearing Officer Stephen Mack noted that Sheppard’s sick call slip was date-
stamped “five days later.” Jd. Nurse M. Richbark, whom Sheppard called as a witness, testified
that Sheppard came for chronic care treatment * and turned in a sick call slip. Richarbark said

“[t]hey put their own date on it and we stamp it as soon as we receive them.” /d. at 42-43.

 

3 No other information is provided about “Michelle.”

4 Sheppard’s blood pressure was assessed on July 5, 2018. ECF 10-2 at 48, There is no evidence he was treated by
medical providers on June 21, 2018.
The hearing officer did not find Sheppard’s assertions credible. Jd. at 44. Sheppard was
found guilty of both rule violations and received a reprimand for violating Rule 402.° Jd. at 34,
36, 38, 44, 45. Of import, no diminution credits were revoked. /d at 45. On August 19, 2018,
Sheppard appealed the hearing officer’s decision and it was denied on August 22, 2018, by Warden
Ricky Foxwell. /d. at 35.

After June 21, 2018, Sheppard was given a job in the Dietary Department and then
reassigned to Special Housing Sanitation. /d. at 1, 52. Because of a subsequent disciplinary
infraction,® he was removed from the Special Housing Sanitation job on January 20, 2019. Decl.
of Wilham Bailey, Acting Correctional Case Management Manager, ECF 10-2 93.

STANDARD OF REVIEW

I. Motion to Dismiss

In reviewing the complaint in light of a Motion to Dismiss pursuant to Fed. R. Civ. Proc.
12(b)\(6) the Court accepts all well-pleaded allegations of the complaint as true and construes the
facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.
Venkatraman v. REIT Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs., Ine. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); barra v, United States, 120 F.3d 472, 473 (4th Cir.
1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and plain
statement of the claim showing that the pleader is entitled to relief.” Migdal v. Rowe Price-Fleming
Intl Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A., 534 U.S.
506, 513 (2002) (stating that a complaint need only satisfy the “simplified pleading standard” of

Rule 8(a)).

 

> The nature or consequence of the reprimand are not stated in the record.

® No information is provided about the subsequent infraction.

4
A “plaintiffs obligation to provide the “grounds” of his “entitlement to relief” requires
more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted).
Nonetheless, the complaint does not need “detailed factual allegations” to survive a motion to
dismiss. /d. at 555. Instead, “once a claim has been stated adequately, it may be supported by
showing any set of facts consistent with the allegations in the complaint.” /d. at 563. To survive
a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.’” Ashcroft v. igbal, 556 U.S. 662, 677-78 (2009)
(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jgbal, 556 U.S. at 678. “But where the well-pleaded facts do not
permit the court to infer more than the mere possibility of misconduct, the complaint has alleged -
- but it has not ‘show[n]’ -- ‘that the pleader is entitled to relief.'” /d at 679 (quoting Fed. R. Civ.
P. 8(a}(2)).

This Court is mindful of its obligation to liberally construe the pleadings of pro se litigants.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does not mean
that this Court can ignore a clear failure in the pleading to allege facts which set forth a cognizable
claim, Weller v, Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “conjure up questions
never squarely presented.” Beaudeit v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).
IE. Motion for Summary Judgment

A Motion for Summary Judgment is governed by Fed. R. Civ. P. 56(a) which provides that:

“The court shall grant summary judgment if the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law.” The Supreme Court
has clarified that this does not mean that any factual dispute will defeat the motion:

By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of
material fact.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

“A party opposing a properly supported motion for summary judgment ‘may not rest upon
the mere allegations or denials of [his} pleadings,’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d
514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(¢)). The court should
“view the evidence in the light most favorable to . . . the nonmovant, and draw all inferences in
her favor without weighing the evidence or assessing the witness’ credibility.” Dennis v. Columbia
Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). A court must, however, also abide by
the “affirmative obligation of the trial judge to prevent factually unsupported claims and defenses
from proceeding to trial.” Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting
Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celoftex Corp. v. Catrett, 477
U.S. 317, 323-24 (1986)).

Sheppard was informed that he may file a Response in Opposition with exhibits,
declarations, and attachments to oppose Defendants’ dispositive motion. ECF 1]. Sheppard has
not done so. In his “Motion Requesting the Denial of the Defendants’ Motion for Summary
Judgment,” he asks for discovery. ECF 14. First, he asks that inmate statements filed as exhibits
by Defendants be notarized by the inmates. ECF 14 at 1. Sheppard seeks to submit interrogatories

and to obtain information about unnamed inmates who allegedly dismissed their administrative

remedies procedure requests related to the June 21, 2018 incident. Sheppard also wants
information about inmate job status and pay history. /@ He provides no explanation how this
broadly described information is material to the issues in this case.

The local rules of this Court provide that discovery shall not begin prior to the filing of a
scheduling order. Local Rule 104 (D. Md. 2018). No scheduling order has been issued in this case.
Further, Defendants exhibits, including the submitted inmate statements, are verified by Acting
Correctional Manager William Bailey who states in his declaration that all records submitted are
true and accurate copies of the original records, that were made at or near the time of the recorded
event, and made by an individual with personal knowledge of the event. Bailey Decl. ECF. 10-2
at 1 93. Notably, Sheppard does not question the authenticity or veracity of Defendants’ exhibits,
nor did he avail himself of the opportunity to submit his own declaration or exhibits in opposition.

A non-moving party’s Rule 56(d) request for additional discovery is properly denied
“where the additional evidence sought for discovery would not have by itself created a genuine
issue of material fact sufficient to defeat summary judgment.” Strag v. Bd. of Trustees, Craven
Cty. Coll., 55 F.3d 943, 954 (4™ Cir. 1995); see Amirmokri v. Abraham, 437 F. Supp. 2d 414,
420 (D. Md. 2006) affd, 266 F. App'x 274 (4th Cir. 2008). Sheppard does not specify how
discovery will shed light on the issues presented here: whether he was unlawfully removed from
his prison job and reclassified. See Strag v. Bd. of Trustees, 55 F.3d at 954 (noting that requests
for discovery before consideration of summary judgment are properly denied ‘“‘where the additional
evidence sought for discovery would not have by itself created a genuine issue of material fact
sufficient to defeat summary judgment”). Because the information Sheppard seeks is not specific,
is not essential to the opposition, and the information that is sought would not by itself create a
genuine issue of material fact sufficient to defeat summary judgment as to Sheppard’s claims, his

Motion will be denied.
DISCUSSION

Defendants argue Sheppard’s claims should be dismissed or alternatively, they are entitled
to summary judgment in their favor. They seek dismissal of his Fifth and Sixth Amendment claims
against them for failure to state a claim. They additionally assert Eleventh Amendment and
qualified immunity as affirmative defenses and claim Sheppard has not sufficiently demonstrated
supervisory liability.

1, ELEVENTH AMENDMENT

Under the Eleventh Amendment to the United States Constitution, a state, its agencies and
departments are immune from suits in federal court brought by its citizens or the citizens of another
state, unless it consents. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).
Eleventh Amendment bars federal court actions against the agencies and departments of the state,
as well as the state itself. Jd. at 100-01; Alabama v. Pugh, 438 U.S. 781, 782 (1978). Also barred
by the Eleventh Amendment are claims brought against state employees in their official capacity
because a suit against a state officer in his official capacity is tantamount to a suit against the state
itself. Brandon v. Holt, 469 U.S..464, 471-72 (1985).

The Eleventh Amendment to the United States Constitution prohibits any claim for
damages against Lt. Pepper and Assistant Warden Walter West in their official capacity. See
Pennhurst State Sch. & Hosp., 465 U.S. 89, 99-101 (1984); Will v. Michigan Dep't of State Police,
491 U.S. 58, 71 (1989) (internal citation omitted) see also Md. Code Ann., State Gov't § 12-101(a)
(2015) (defining “state personnel”). Accordingly, all claims for damages against Defendants in

their official capacity will be dismissed.
 

II. FIFTH AMENDMENT CLAIM.

As Defendants correctly note, the Fifth Amendment applies only to the actions of the
federal government. Sheppard has however named no federal defendant. See Holly v. Scott, 434
F.3d 287, 291 (4th Cir. 2006) (“The first factor counseling hesitation is that defendants’ actions
are not ‘fairly attributable’ to the federal government.”) (quoting Lugar v. Edmonson Oil Co., 457
U.S. 922, 937 (1982)). Consequently, Sheppard’s Fifth Amendment claim will be dismissed for
failure to state a claim upon which relief can be granted. To the extent Sheppard raises a due
process claim under the Fourteenth Amendment, it is discussed below. See infra pp. 11-12

IH. SIXTH AMENDMENT CLAIM

The protections provided by the Sixth Amendment are limited to criminal prosecutions.
See Austin v. United States, 509 U.S. 602, 607-08 (1993) (citation omitted). The Sixth Amendment
provides:

In all criminal prosecutions, the accused shall enjoy the right to a speedy and public

trial, by an impartial jury of the State and district wherein the crime shall have been

committed, which district shall have been previously ascertained by law, and to be

informed of the nature and cause of the accusation; to be confronted with the
witnesses against him; to have compulsory process for obtaining witnesses in his

favor, and to have the Assistance of Counsel for his defense.

U.S. Const. amend VI.

As a prisoner, Sheppard retains rights under the Due Process Clause in the context of prison
disciplinary proceedings, but those proceedings are not part of a criminal prosecution and the full
array of rights due to a criminal defendant do not apply to the prison disciplinary process. See
Wolff v. McDonnell, 418 U.S. 539, 556 (1974) citing Morriseay v. Brewer, 408 U.S. 471, 488
(1972). The protections of the Sixth Amendment therefore have no applicability here.

Accordingly, Sheppard’s claim of a violation of his rights under the Sixth Amendment will be

dismissed for failure to state a claim.
 

IV. SUPERVISORY LIABILITY

In order to establish liability under § 1983, there must be personal involvement by the
defendant in the alleged violation. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977); Shaw v.
Stroud, 13 F.3d 791, 799 (4th Cir. 1994); see also Rizzo v. Goode, 423 U.S. 362, 370-71 (1976).
Sheppard’s sole mention of Assistant Warden West in the Complaint is his allegation that Pepper
acted on a “direct order” from Assistant Warden West. ECF 1 at 4.

Vicarious liability under the doctrine of respondeat superior does not apply in § 1983
claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004). Supervisory liability instead
requires a plaintiff to demonstrate that: (1) the supervisor had actual or constructive knowledge that
his subordinate. was engaged in conduct that posed a pervasive and unreasonable risk of
constitutional injury to citizens like the plaintiff; (2) the supervisor’s response was so inadequate
as to show deliberate indifference to or tacit authorization of the alleged offensive practices; and
(3) an affirmative causal link exists between the supervisor’s inaction and the particular
constitutional injury suffered. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). Thus,
Sheppard must demonstrate a basis for Assistant Warden West’s liability beyond his status as a
supervisor in order to state a claim.

Defendants argue “nothing in the Complaint provides any basis for finding” that Assistant
Warden West personally violated Sheppard’s his federal rights. ECF 10-1 at 8. Viewing the facts
in the light most favorable to Sheppard, even if Pepper was acting on a “direct order” from
Assistant Warden West to investigate and later charge him (and others) with appropriate tule
violations, a basis for West’s supervisory liability is not supported by the allegations. Accordingly,

the claims against Assistant Warden West will be dismissed.

10
 

V. DUE PROCESS

Sheppard’s remaining claim is that Pepper’s actions, investigating his absence from work
and issuing a Notice of Rule Violations violated his rights under the Fourteenth Amendment. The
Fourteenth Amendment’s Due Process Clause guarantees that no state shall “deprive any person
of... liberty... without due process of law.” To succeed on a due process claim, a plaintiff must
first show the existence of a protected property or liberty interest. Mathews v. Eldridge, 424 U.S.
319, 332 (1976); Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Imprisonment is deprivation of
a liberty interest, but it is constitutional, so long as the conviction is valid and “the conditions of
confinement do not otherwise violate the Constitution.” Meachum v. Fano, 427 U.S. 215, 224
(1976), see also Sandin v. Conner, 515 U.S. 472 (1995) (requiring an atypical and significant
hardship as prerequisite to creation of a constitutionally protected liberty interest).

Inmates generally have no liberty interest in obtaining a particular security classification,
earning diminution credits, or holding a prison job. See Sandin, 515 U.S, at 484; Slezak v. Evatt,
21 F.3d 590, 594 (4th Cir. 1994) (no constitutional right to a “particular security or custody
status”); Olim v. Wakinekona, 461 U.S. 238, 244-45 (1983) (convicted prisoners have no liberty
interest in a particular security classification status). Further, prisoners do not have a
constitutionally protected right to work while detained or incarcerated, to remain in a particular
job once assigned, or to earn diminution credits at that job. See Awalt v. Whalen, 809 F. Supp.
414, 416-17 (E.D. Va. 1992); Altizer v. Paderick, 569 F.2d 812, 812-13 (4th Cir. 1978); Robinson-
Bey v. Corcoran, No. L-00-3452, 2001 WL 34799270, at *2 (D. Md. Apr. 12, 2011) (“There is no
constitutional right to diminution credits.”). Because correctional institutions must maintain order
and discipline, matters regarding job assignments and classification designations are left to the

discretion of prison officials. “See Slezak, 21 F.3d at 594; Sandin, 515 U.S. at 482 (stating that

ll
 

“federal courts ought to afford appropriate deference and flexibility to state officials trying to
manage a volatile environment’). The expertise of prison officials in matters of security must be
given due deference. See Sandin, 515 U.S. at 482.

Once earned, prisoners do have a protected liberty interest in keeping dimunition of
confinement credits and must be afforded due process protections prior to their revocation. See
Wolff, 418 U.S. at 556. However, the verified records demonstrate that Sheppard lost no
diminution credits as a result of his rule infractions, nor did he suffer a deprivation of a
constitutionally protected liberty interest when he was removed from his job, thus none of the
actions taken in response to his failure to report to work were sufficient to trigger due process.
Absent a protected liberty interest, Sheppard cannot successfully claim that his due process rights
were violated because “[p]rocess is not an end in itself.” Olim v. Wakinekona, 461 U.S. 238, 250
(1983).

Viewing the evidence in the light most favorable to Sheppard, this Court finds there are no
genuine issues of fact and Pepper is entitled to summary judgment as a matter of law and summary
judgment will be entered in his favor as to this claim.

CONCLUSION

For the foregoing reasons, Defendants’ Motion to Dismiss or, in the Alternative for
Summary Judgment IS GRANTED. Sheppard’s claims against Assistant Warden West are
DISMISSED with prejudice. Sheppard’s claims against Pepper are dismissed with prejudice,

except for the Fourteenth Amendment Due Process claim on which summary judgment is entered

12
in Pepper’s favor.’ Sheppard’s “Motion Requesting the Denial of the Defendants’ Motion for

Summary Judgment” is DENIED. A separate Order follows.

DeLEnon, MH, 2007 _ (RAPED

Date RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE

 

? Because no constitutional violation is shown, this Court will not address Defendants’ qualified immunity defense.

13
